In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JODI K. HUPE, mother and              *
next friend of B.A.H., a minor,       *
                                      *      No. 14-448V
                   Petitioner,        *      Special Master Christian J. Moran
                                      *
v.                                    *      Filed: August 29, 2014
                                      *
SECRETARY OF HEALTH                   *      Stipulation; human papillomavirus
AND HUMAN SERVICES,                   *      (“HPV”) vaccine; syncope; fractures.
                                      *
                   Respondent.        *
******************** *
Theodore G. Pashos, Niedner Bodeux et al., St. Charles, MO, for Petitioner;
Lindsay Corliss, United States Dep’t of Justice, Washington, DC, for Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On May 27, 2014, Jodi K. Hupe, on behalf of her minor daughter, B.A.H.,
filed a petition for compensation alleging that as a result of a June 1, 2011, human
papillomavirus (“HPV”) vaccination, B.A.H. experienced a syncopal episode
resulting in mandibular fractures, lacerations, and tooth fractures. Ms. Hupe seeks
compensation pursuant to the National Vaccine Injury Compensation Program, 42
U.S.C. §§ 300aa-10 through 34 (2006).

       In the Rule 4 (c) report, respondent stated that Ms. Hupe’s claim is
compensable under the Act. Respondent stated that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts
of this case and have concluded that “B.A.H’s alleged injury is consistent with
syncope, caused-in-fact by her vaccination, resulting in mandibular fractures,
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
multiple lacerations, and tooth fractures.” Resp’t’s Rep., filed Aug. 21, 2014, at
5.

       Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that she is entitled to
compensation for B.A.H.’s injuries, limited to B.A.H.’s syncopal episode and its
related sequelae, including her jaw and mouth injuries, only.

        Accordingly, Ms. Hupe is entitled to compensation. A status conference
is set for Monday, October 20, 2014 at 11:00 A.M. Eastern Time to discuss the
process for quantifying the amount of damages to which he is entitled.

        Any questions shall be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2